Citation Nr: 1541013	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to service connected disability.  Review of the claims file reflects that the Veteran is in receipt of service connected benefits for post traumatic stress disorder (PTSD), diabetes mellitus type II with erectile dysfunction, and peripheral neuropathy in the lower right, lower left, upper right and upper left extremities associated with diabetes mellitus type II with erectile dysfunction.

Review of the claims file shows treatment records from the VA Medical Centers in Orlando, Florida and Tampa, Florida.  The claims file includes VA medical records from Orlando, Florida, dated January 2002 to November 2006 and February 2009 to November 2013.  The claims file also includes VA medical records from Tampa, Florida, dated August 2007 to September 2008 and vital sign records from August 2003 to February 2009.  It appears there may be treatment records from Orlando, Florida from November 2013 onward and Tampa, Florida from August 2003 to August 2007 and February 2009 onward, which are not associated with the claims file.  As such, the claim must be remanded for additional VA treatment records to be obtained and associated with the claims file.  Since the claims file is being returned it should be updated to include VA treatment records regarding the Veteran compiled since November 2013.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In November 2009, the Veteran filed a claim for service connection for hypertension due to exposure to Agent Orange while on active duty in Vietnam.  A Rating Decision (RD), dated January 2010, denied service connection for hypertension because the medical evidence of record failed to show that this disability had been clinically diagnosed.  In February of 2010, the Veteran filed a Notice of Disagreement that stated that his exposure to Agent Orange caused his "Hypertension (ischemic heart disease)."  The RO interpreted this as a Notice of Disagreement as to hypertension and a new claim for ischemic heart disease.  A RD, dated February 2011, denied ischemic heart disease and clarified that ischemic heart disease refers only to heart disease, it does not include hypertension.

The Statement of the Case (SOC), dated April 2011, continued the denial of service connection for hypertension.  The SOC noted that a VA heart examination, dated August 2010, indicated the Veteran denied having a heart condition.  The Veteran did indicate having hypertension and was on blood pressure medication.  The SOC noted that outpatient treatment records from February 2011, showed that the Veteran had been prescribed Lisinopril for blood pressure control.  The SOC stated that the Veteran has a diagnosis of hypertension.  The SOC continued the denial of service connection for hypertension because the medical evidence of record failed to show that the disability was related to service, or diagnosed within one year of discharge.  In April 2011, the Veteran filed VA Form 9 and indicated that he was appealing the RD that denied his claim for hypertension as secondary to his service connected diabetes type II.  In September 2015, the Veteran's representative filed a brief noting that the Veteran's claim was for hypertension as due to his service connected diabetes mellitus.

A VA treatment note discussing the Veteran's diabetes mellitus and lipidemia, dated August 2005, has a reminder note stating "Diabetes: Recheck BP."

The Veteran's VA medical examination for Diabetes and Peripheral Neuropathy, dated June 2007, lists hypertension under diagnoses.  The diagnosis stated:

The Veteran has not been [previously] diagnosed with hypertension, but has blood pressures in the 160s systolic on examination today.  He has no proteinuria and no evidence of microalbumin on urine studies.  Therefore, there is no objective evidence to support a claim that [hypertension] is caused by diabetes. 

A VA treatment note to discussing the Veteran's neuropathy in his hands and feet, dated January 2008, has a reminder note stating "Diabetes: Recheck BP."

The Board notes that the Veteran has not been afforded a VA medical examination specifically regarding whether he is entitled to service connection for hypertension, to include as secondary to service connected disability.  The Board acknowledges that the Veteran's VA medical examination for diabetes and peripheral neuropathy, dated, June 2007, reviewed hypertension in connection with diabetes.  However, the exam was inadequate because it failed to discuss the etiology of the Veteran's hypertension, other than whether it was due to diabetes mellitus, or the possible aggravation of the condition due to diabetes mellitus.

The Veteran is currently receiving service connected benefits for diabetes mellitus type II and PTSD; and because it appears that hypertension may be aggravated by or secondary to a current service connected disability, as evidenced by the specific review of blood pressure in conjunction with diabetes mellitus treatment, the Board finds it necessary to afford the Veteran a VA medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA medical records pertaining to the Veteran, including those from Orlando, Florida from November 2013 onward and Tampa, Florida from August 2003 to August 2007 and February 2009 onward.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination(s) to determine the nature, extent, onset, and etiology of any hypertension found to be present.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing should be conducted.

After a review of the examination findings and the entire evidence of record, the examiner(s) must answer the following questions: 

a.  Is it at least as likely as not (50 percent or greater probability) that any hypertension found to be present is related to or had its onset during service?

b.  Is it at least as likely as not (50 percent or greater probability) that any hypertension found to be present manifested to a degree of 10 percent disabling during the first year after separation from service?

c.  Is it at least as likely as not (50 percent or greater probability) that any hypertension found to be present is proximately due to or permanently aggravated by the Veteran's service-connected diabetes mellitus type II with erectile dysfunction and/or PTSD?

The examiner(s) are advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.  The examiner is also advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.
A complete rationale for all opinions expressed must be provided. 

3.  Thereafter, review and re-adjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



